DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Mechanism for compression, mechanism for cooling the fluid, mechanism for expansion, mechanism for heating the fluid in at least claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the device being intended to extract heat which renders claim 15 indefinite as it is unclear if the recitation is a structural or functional limitation. Claim 15 is interpreted such that the device is configured or is capable of extracting heat from at least one component.
Claim 15 recites preferably which renders claims 15 indefinite as it is unclear if said recitations are limiting or not. The recitation preferably in all claims (e.g. claims 23, 26) is interpreted such that the recitation is not limiting.
Similarly, with respect to claims 23, 26, the use of a narrower and broader range in the same claim renders the claims indefinite (see MPEP 2173.05(c)).  
Claim 15 recites that is, which renders claim 15 indefinite as it is unclear if said recitation is limiting or not. Claim 15 is interpreted such that the recitation that is is a limiting recitation (e.g. similar to “wherein”, etc.). 
Claims 16-26 are similarly rejected in view of their dependence from claim 15. 
Claim 16 depends from claim 1, but claim 1 is cancelled. Claim 16 is interpreted to depend from claim 15. 
Claim 17 recites wherein the two motors are identical or similar, but it is unclear as to what element the two motors are identical or similar to. Further, it is unclear what properties of the two motors are identical or similar. Claim 17 is interpreted such that the two motors have any identical or similar property/function.
Claim 24 recites configured notably for but is unclear if said recitation is limiting or not. Claim 24 is interpreted such that the recitation configured notably refers to as configuration of the electronic control unit (e.g. the electronic control unit is configured to control at least one of the motors). 
Claim 25 recites The method which should be changed to “A method”. 
Claims 25-26 are directed to a “Use Claim” but does not set forth any steps involved in the process (see MPEP 2173.05(q)). Accordingly, claims 25-26 are interpreted such that any use of the device of claim 15 will meet the recitations of claims 25-26. 
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferro (US 2494120) in view of Hewitt (US 4923492) and Durand (US 20100263405). 
Regarding claim 15,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Ferro teaches a device for low-temperature refrigeration between -100C and -273°C (e.g. -230 degrees F, see col 3, lines 55-56) comprising a working circuit containing a working fluid (e.g. propane methane or the like, see col 1, lines 10-14), the device being intended to extract heat from at least one component (e.g. a fluid to be cooled, see col 1, line 55) by heat exchange with the working fluid circulating in the working circuit (see col 2, lines 1-2), the working circuit comprising in series: a mechanism for compression of the fluid (e.g. a compression mechanism such as compressor 14 or compressor 16), preferably isentropic or substantially isentropic (wherein the term preferably is given no patentable weight), a mechanism for cooling the fluid (e.g. heat exchangers 2, or coolers 17, 19), preferably isobaric or substantially isobaric (wherein the term preferably is given no patentable weight), a mechanism for expansion of the fluid (e.g. an expansion mechanism such as turbine 4), preferably isentropic or substantially isentropic (wherein the term preferably is given no patentable weight) and a mechanism for heating the fluid (e.g. evaporator 8), preferably isobaric or substantially isobaric (wherein the term preferably is given no patentable weight), in which the compression mechanism is of the type with centrifugal compression (see col 4, lines 17-20)and consists of two compression stages (e.g. stages at 14, 16), a first compression stage 14 and a second compression stage 16 respectively, arranged in series in the circuit, that is, the device has only two compressors each constituting one of the two compression stages (wherein the claim is interpreted such that the device consists of exactly two compression stages and not more or less than two stages), the expansion mechanism consisting of a turbine coupled to the motor of one of the compression stages, that is, the device has only one turbine 4 constituting the expansion mechanism (wherein the claim is interpreted such that the device consists of exactly one turbine and not more or less than one turbine). 
Ferro does not teach the device comprising only two electric drive motors of the two compression stages respectively, characterized in that the turbine of the expansion mechanism is coupled to the drive motor of the first compression stage.
Hewitt, directed to a device for low temperature refrigeration, teaches an electric drive motor of a second stage compressor 140. Similarly, Durand, directed to a device for low temperature refrigeration, teaches an electric drive motor (e.g. motor 109), of a first stage compressor 106, characterized in that a turbine 111 of an expansion mechanism is coupled to the drive motor 109 of the first compression stage 106.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ferro by Hewitt and Durand with the motivation of utilizing electrical energy for mechanical energy and thereby drive the compressors of the two stages since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, 
Ferro as modified above teaches wherein the electric drive motor of the first compression stage comprises an output shaft, one end of which carries the first compression stage and causes it to rotate by direct coupling and the other end of which carries and is caused to rotate by the turbine by direct coupling (see Durand, Figs. 2, 4).
Regarding claim 17,
Ferro as modified above teaches wherein the two motors are identical or similar.
Regarding claim 18,
Ferro teaches wherein the cooling mechanism comprises an intermediate cooling exchanger 17 located between the first compression stage and the second compression stage, for cooling the fluid leaving the first compression stage before it enters the second compression stage.
Regarding claim 19,
Ferro teaches wherein the motors are high-speed motors (see Durand, abstract), i.e. motors for which the product of the power P in kW times the speed N in revolutions per minute squared (P.N^2) is between 5.10^10 and 5.10^12 (e.g. wherein the high speed motor of Durand is capable of having a power P times the speed between said recited values, see par. 51). 
Alternatively, the power and revolutions (speed) of the motors is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a specific power rating and speed of the motor affects, for example, the torque of a motor which affects the acceleration of the motor. Therefore, since the general conditions of the claim, i.e. that the motor has some power and speed was disclosed in the prior art by Ferro as modified above, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide a power and speed of a motor such that P.N2 is between 5.10^10 and 5.10^12.
Regarding claim 20,
Ferro as modified above teaches wherein the rotary speed of the two motors is identical (e.g. the two motors are capable of rotating at the same speed).
Regarding claim 21, 
Ferro as modified above teaches wherein the mechanical power of the two motors is identical (e.g. wherein the two motors are capable of having the same mechanical power).
Regarding claim 23, 
Ferro as modified above teaches wherein the two compression stages each consist of a centrifugal compressor possessing an optimum specific speed determined by maximizing the energy efficiency of the compressor (e.g. as, definitionally, a compressor has a speed at which its energy efficiency is maximized) but does not teach in that the device is configured to maintain a specific speed of the compressors between 70% and 130% of the optimum specific speed (wherein the recitation preferably in claim 23 is given no patentable weight). 
However, the relative speed of a compressor relative to its optimum speed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the efficiency, and/or power consumption, of the compressor is affected as the compressor speed approaches the speed. Therefore, since the general conditions of the claim, i.e. that the compressor speed is some value of its optimum specific speed, was disclosed in the prior art by Ferro as modified above, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to maintain the specific speed of the centrifugal compressors between 70% and 130% of the optimum specific speed.
Regarding claim 24,
Ferro as modified above does not teach wherein it comprises an electronic control unit of the device and comprises a unit for data storage and processing, the electronic control unit being configured notably for controlling at least one of the motors.
However, the examiner takes official notice that the use of, and advantages of, electronic control units comprising a unit for data storage and processing to control a drive motor is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ferro to comprise said electronic control unit in order to obtain said advantages (e.g. programmable control of the motors).
Regarding claims 25-26, 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Ferro as modified above is the same as a device described in the specification for carrying out the claimed method, and it can be assumed the device will inherently perform the claimed process. As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferro (US 2494120) in view of Hewitt (US 4923492) and Durand (US 20100263405) and Gauthier (US 20160164378).
Regarding claim 22,
Ferro does not teach wherein the drive motor of the second compression stage also mechanically drives a circulating pump or [an] additional compressor configured for circulating a cooling fluid of the electric drive motors. 
Gauthier, directed to a motor cooling system, teaches a drive motor 100 which drives a circulating pump 123 (see par. 32) configured for circulating a cooling fluid of for the electric drive motor (see par. 32).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ferro by Gauthier with the motivation of allowing efficient cooling of the electric drive motors (see Gauthier, par. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763